Page, J.:
The action is brought by a wife for a separation. The husband moves to be allowed to amend by interposing as a defense and counterclaim the acts of adultery of the wife committed in Chicago, where the parties were married and resided before they became residents of this State, knowledge of which acts he acquired after his answer was served. The court granted the motion to allow the defense, but denied the right to counterclaim for an absolute divorce.
The restriction upon the right to maintain an action for divorce (Civil Practice Act, § 1147) is not applicable to a counterclaim (Id. § 1168). Section 1770 of the Code of Civil Procedure, from which section 1168 of the Civil Practice Act was derived, limited the right to counterclaim to “ a cause of action against the plaintiff and in favor of the defendant, arising under either of said articles ” of the Code of Civil Procedure, the grounds of which were specified in sections 1756 and 1762 of the Code, while section 1168 of the Civil Practice Act provides: “ Where an action for divorce or separation is brought by either husband or wife, a cause of action for divorce or separation against the plaintiff and in favor of the defendant may be interposed in connection with a denial of the material allegations of the complaint, as a counterclaim.” Thus the limitation contained in the Code of Civil Procedure is removed. The reason for restricting the right to bring the action to residents at the time the offense was committed does not obtain in the case of a counterclaim.
*700In this case the parties are both domiciled ih this State, which is also the last matrimonial domicile. The plaintiff’s cause of action arises out of the marital relation. If the defendant’s allegations are true, he has a cause of action under the laws of this State for a divorce dissolving the marital relation. The requirement as to residence is not an element of the cause of action, but a limitation upon the right to maintain the action in this State. The court having jurisdiction of the parties and the subject-matter of the action should dispose of all the rights and liabilities of the parties, and should not, where the defendant has been brought into court, send him out to prosecute his action in another jurisdiction. The right of a defendant to counterclaim or bring a cross bill, according to the practice of the various jurisdictions, when an action has been commenced against him, although he could not have brought an action for such relief, has been repeatedly recognized in other jurisdictions. (Abele v. Abele, 62 N. J. Eq. 644; Clutton v. Clutton, 108 Mich. 267; Jenness v. Jenness, 24 Ind. 355; Sterl v. Sterl, 2 Ill. App. 223; Pine v. Pine, 72 Neb. 463.) In our State, although a foreign stock corporation, other than a moneyed corporation, cannot maintain an action on a contract made in this State unless it alleges and proves that it has complied with sections 15 and 16 of the General Corporation Law (Wood & Selick v. Ball, 190 N. Y. 217), yet, if sued in this State, it can counterclaim any cause of action arising out of the transaction that has been made the basis of plaintiff’s complaint, although it had not complied with section 15, as amended by chapter 594 of the Laws of 1917. (Alsing Co. v. New England Quartz Co., 66 App. Div. 473; affd., 174 N. Y. 536; Mahar v. Harrington Park Villa Sites, 204 id. 231, 235.) It is thus recognized that, although a party may not be allowed to bring an action, yet, if an action is brought against the party as a defendant, he can recover on the cause of action which, as a plaintiff, he could not maintain.
The Civil Practice Act has in many particulars removed the restrictions that theretofore existed to the joinder of causes of action and parties, to allowing of defenses and counterclaims to be set up and parties brought in who may not be directly interested in all phases of the litigation, to the end that all the controversies growing out of the subject-matter may be disposed of in one litigation. In my opinion the denial of the motion to allow the counterclaim to be interposed in this action is contrary to the spirit of that act. In my opinion the change in the language between the sections of the Code and the Civil Practice Act above referred to would be sufficient to distinguish this case from Crouch v. Crouch (193 App. Div. 221); but in any event I would *701concur in the dissent of Mr. Justices Putnam and Kelly in that case.
The order so far as appealed from by the defendant should, therefore, be reversed and the motion granted.
Clarke, P. J., Dowling and Greenbaum, JJ., concur; Laughlin, J., dissents.